Exhibit 10.1 JOINDER AND AMENDMENT AGREEMENT THIS JOINDER AND AMENDMENT AGREEMENT, dated as of July 5, 2016 (this “Agreement”), by and among Cypress Semiconductor Corporation (the “Borrower”), the Guarantors party hereto, the lenders set forth on Schedule I attached hereto (each an “Initial Incremental Term Loan Lender” and collectively the “Initial Incremental Term Loan Lenders” and, together with any financial institution that becomes a lender of the Incremental Term Loan (as defined below) pursuant to Section 11.06 of the Credit Agreement (as defined below), the “Incremental Term Loan Lenders”) and Morgan Stanley Senior Funding, Inc., as administrative agent (in such capacity, the “Administrative Agent”) and as collateral agent (in such capacity, the “Collateral Agent”). RECITALS: WHEREAS, reference is hereby made to the Amended and Restated Credit and Guaranty Agreement, dated as of March 12, 2015 (as it may be further amended, supplemented or otherwise modified, including by that certain Amendment No. 3 to Amended and Restated Credit and Guaranty Agreement, dated as of April 27, 2016, by and among the Borrower, the Administrative Agent, the Guarantors party thereto and the Lenders party thereto, the “Credit Agreement”; the terms defined therein and not otherwise defined herein being used herein as therein defined), by and among the Borrower, the Guarantors from time to time party thereto, the lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc., as Administrative Agent, as Collateral Agent and as swing line lender, and Morgan Stanley Bank, N.A., as issuing bank; WHEREAS, subject to the terms and conditions of the Credit Agreement, (a) the Borrower may request a New Term Loan Commitment by entering into a Joinder Agreement with a New Term Loan Lender and (b) the Borrower and the Administrative Agent may, without the consent of any other Lenders, effect such amendments to the Credit Agreement and the other Credit Documents as may be necessary or appropriate, in the opinion of Administrative Agent, to effect the provisions of Section 2.23 of the Credit Agreement; and WHEREAS, each Initial Incremental Term Loan Lender will become a New Term Loan Lender in respect of the Incremental Term Loan (as defined below) and the Incremental Term Loan Commitment (as defined below) will become a New Term Loan Commitment in respect of the Incremental Term Loan.
